Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 14 has been renumbered claim 34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 (misnumbered claim 14) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 (misnumbered claim 14) recites the limitation "device of claim 12" yet there is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 21, 23-30, and 32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3-11 of U.S. Patent No. 11,163,985 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely a slightly broader version of the patented claims.

Claim 21 is a slightly broader version of patented claim 1.
Claim 23 is a slightly broader version of patented claim 3.
Claim 24 is a slightly broader version of patented claim 4.
Claim 25 is a slightly broader version of patented claim 5.
Claim 26 is a slightly broader version of patented claim 6.
Claim 27 is a slightly broader version of patented claim 7.
Claim 28 is a slightly broader version of patented claim 8.
Claim 29 is a slightly broader version of patented claim 9.
Claim 30 is a slightly broader version of patented claim 10.
Claim 32 is a slightly broader version of patented claim 11.

Claim(s) 22, 36, and 37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 11,163,985 B2 in view of Liu et al., US 2019/0213393 A1 (hereinafter referred to as “Liu”).

For present claim 22, claim 1 of the patent recites everything except classified as being an image of the target person or as being an image of a person other than the target person.
However, Liu discloses classified as being an image of the target person or as being an image of a person other than the target person (see Liu para. 0021, where the user is classified as either being the user or someone else).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the access control and user registration of Liu, because it is predictable that ensuring the actual user is in all the images and preventing other users from accessing a device would predictably improve the security of any user device.

For present claim 36, claim 11 of the patent recites everything except granting or denying access to a restricted resource.
However, Liu discloses granting or denying access to a restricted resource (see Liu para. 0021, where user access is determined based on facial recognition).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the access control and user registration of Liu, because it is predictable that ensuring the actual user is in all the images and preventing other users from accessing a device would predictably improve the security of any user device.

For present claim 37, claim 11 of the patent recites everything except facial recognition system has misclassified (see Liu para. 0021, where the user is classified as either being the user or someone else; and if the new classification and stored classification do not agree, then it is obvious that the image was previously misclassified).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the access control and user registration of Liu, because it is predictable that ensuring the actual user is in all the images and preventing other users from accessing a device would predictably improve the security of any user device.

Claim(s) 31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,163,985 B2 in view of Grundhofer, US 2014/0320827 A1 (hereinafter referred to as “Grundhofer”).

For present claim 31, claim 1 of the patent recites everything except generating a calibration matrix corresponding to the projection device, the calibration matrix identifying at least one of: a color transformation, an intensity transformation, or a coordinate transformation for at least one pixel of the light pattern projected by the projection device.
However, Grundhofer discloses generating a calibration matrix corresponding to the projection device, the calibration matrix identifying at least one of: a color transformation, an intensity transformation, or a coordinate transformation for at least one pixel of the light pattern projected by the projection device (see Grundhofer para. 0048, where the projector is calibrated in order to use a “color transformation” for the images projected).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the calibration technique of Grundhofer, because it is predictable that doing so would ensure the fidelity of the color information of the image.

Claim(s) 33-35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of U.S. Patent No. 11,163,985 B2 in view of Matsunaga et al., US 2010/0007761 A1 (hereinafter referred to as “Matsunaga”).

For present claim 33, claim 11 of the patent recites everything except generate a representational image based at least in part on the plurality of transformed images, wherein the representational image represents an average of the plurality of transformed images.
However, Matsunaga discloses generate a representational image based at least in part on the plurality of transformed images, wherein the representational image represents an average of the plurality of transformed images (see Matsunaga paras. 0066 and 0067, where each image is transformed and then averaged).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the plurality of transformations and averaging of Matsunaga to the images, because it sis predictable that this averaging of the transformations would reduce noise by reducing and/or even eliminating outlier values.

For present claim 34 (misnumbered claim 14), claim 11 of the patent recites everything except utilizing the plurality of transformed images causes the data representing the light pattern to be more resistant to transformations incurred at capture time.
However, Matsunaga discloses utilizing the plurality of transformed images causes the data representing the light pattern to be more resistant to transformations incurred at capture time (see Matsunaga paras. 0066 and 0067, where one of ordinary skill in the art would understand that averaging would improve resistance to outliers from any cause, including an unwanted transformation).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the plurality of transformations and averaging of Matsunaga to the images, because it sis predictable that this averaging of the transformations would reduce noise by reducing and/or even eliminating outlier values.

For present claim 35, claim 11 of the patent recites everything except the at least one transformation corresponding to at least one of scaling, rotating, shifting, or modifying a color or an intensity of a pixel.
However, Matsunaga discloses the at least one transformation corresponding to at least one of scaling, rotating, shifting, or modifying a color or an intensity of a pixel (see Matsunaga paras. 0066 and 0067, where the transformation comprises an intensity ratio).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the plurality of transformations and averaging of Matsunaga to the images, because it sis predictable that this averaging of the transformations would reduce noise by reducing and/or even eliminating outlier values.

Claim(s) 38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of U.S. Patent No. 11,163,985 B2 in view of Strandemar et al., US 2014/0368640 A1 (hereinafter referred to as “Strandemar”).

For present claim 38, claim 11 of the patent recites everything except calculate the data representing the light pattern based at least in part on subtracting.
However, Strandemar discloses calculate the data representing the light pattern based at least in part on subtracting (see Strandemar paras. 0158 and 0159, where the light pattern is detected via the difference image). 
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the pattern detection of Applicant with that of Strandemar, because it is predictable that Strandemar’s technique would succeed at detecting the patterns and using a difference image would reduce image size by improving the compression ratio since the average pixel value would predictably decrease following subtraction.

Claim(s) 39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of U.S. Patent No. 11,163,985 B2 in view of Grossmann, US 2012/0287287 A1 (hereinafter referred to as “Grossmann”).

For present claim 39, claim 11 of the patent recites everything except adhere to a predetermined range of pixel values.
However, Grossmann discloses adhere to a predetermined range of pixel values (see Grossmann para. 0093, where the pattern image is normalized to a predetermined range).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the normalization of Grossmann, because it is predictable that doing so would reduce saturation in the image.

Allowable Subject Matter
Claim 40 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663